Mb. Justice Audrey
delivered the opinion of the court.
The appellant, Antonia Hernández Curbelo, brought an action of intervention in the District Court of San Juan against Freiría Bros. & Co., Ltd., and José Corretjer Her-nández for a declaration of ownership in favor of the im tervenor of the condominiums attached by that firm as belonging to Corretjer in execution of a judgment recovered against him. The intervenor also filed a petition for an injunction ordering the marshal of Arecibo to suspend the advertised sale of those condominiums until the determination of the action of intervention. The trial court granted the injunction and it was communicated to tbe District Court of Arecibo. Then the commercial firm moved the court which issued the injunction to require the intervenor to give security to respond for the damages which the injunction might'cause. The motion was opposed by the intervenor, but the court ordered that the security be furnished in a certain amount within five days. This period having expired without compliance with its order, the court, on motion of the said firm, dissolved the injunction granted and imposed the costs and attorney’s fees ■ on the intervenor who appealed and alleged as the only ground of appeal that the trial court erred in imposing the costs on her.
*769The intervenor-appellant having admitted that she should have given security for the injunction granted on her motion, since she has not appealed from the order that she should furnish security within a certain time for a fixed amount, and having assigned no error in the dissolution of the injunction notwithstanding her opposition, it seems clear that she acted with temerity in refusing to give the security and for that reason the costs and attorney’s fees in the incidental proceeding for injunction were properly imposed on her.
'The order appealed from must be affirmed.